Exhibit 10(e)(11)

Annual Performance Incentive Plan for 2007 (“2007 APIP”)

Under the 2007 APIP, executive officers of the Company are eligible to receive
performance related cash payments. Payments are, in general, only made if annual
performance objectives established by the Compensation Committee of the Board of
Directors (the “Committee”) are met.

The Committee approved an annual incentive target and maximum opportunity for
2007, expressed as a percentage of base salary for each participating officer.
Certain additional goals were established for some officers based on business
unit goals. The Committee also established overall threshold, target and maximum
measures of performance for the 2007 APIP. The performance measures and
weightings for 2007 were total revenue (30%), earnings per share (40%) and core
cash flow from operations (30%).

For 2007, the performance against the 2007 APIP goals was as follows: Total
revenue was above threshold and below target, earnings per share exceeded
maximum and core cash flow from operations exceeded maximum.